Exhibit En Pointe Technologies, Inc. Announces Financial Results for the Quarter and Nine Months Ended June 30, 2008 — Nine month gross profits increase 13.6% to $36.2 million from prior year nine months. — Third quarter gross profits increase 11.9% to $13.3 million from prior year third quarter. Los Angeles, CA – August 11, 2008 - En Pointe Technologies, Inc. (NASDAQ:ENPT):a leading national provider of business-to-business information technology products, services and solutions, today announced consolidated results for its third quarter ended June 30, 2008.Total net sales in the third quarter of fiscal 2008 decreased 20.1% to $79.9 million when compared to the $100.0 million reported for the third quarter of fiscal 2007.En Pointe’s gross profits increased by $1.4 million to $13.3 million in the third quarter of fiscal 2008 as compared to $11.9 million reported in the third quarter of fiscal 2007. For the June 2008 quarter En Pointe had net income of $0.5 million, or $0.06 per basic and diluted share compared with $0.4 million, or $0.06 per basic and diluted share reported for the June 2007 quarter.For the nine months year-to-date En Pointe incurred a loss of $2.5 million, or $0.35 per basic and diluted share, respectively.This compares with net income of $0.9 million, or $0.13 and $0.12 per basic and diluted share, reported in the June 2007 nine month period. Bob Din, CEO of En Pointe said, “While our product sales were down due, in part, to the non renewal of a sales contract with a major customer and partially due to the slow down of purchases from our financial sector customers due to the sub prime debacle, our software business has continued to grow.” Operating Highlights Gross profits were up in both the June 2008 quarter and for the nine months ended June 2008 compared with fiscal 2007 results.For the nine months ended June 30, 2008, gross profits increased $4.4 million, or 13.6%.This was the continued result of improved gross margins in both product and service sales. Operating expenses increased $1.1 million in the June 2008 quarter as compared with the June 2007 quarter, due to such factors as our on-going legal expenses and increased compensation expense. Asset Management At June 30, 2008, the Company had $7.0 million of cash and an additional $30.8 million available under its credit line with GE Commercial Distribution Finance Corporation. Accounts receivable decreased by $15.7 million in the June 2008 quarter as compared to the June 30, 2007 quarter reducing the day’s sales outstanding in accounts receivable to 53 days as compared with 55 days in the June 2007 quarter.At June 30, 2008, long-term debt was $0.6 million and stockholders’ equity was $18.8 million. About En Pointe Technologies, Inc. En Pointe Technologies, Inc. provides the information technology marketplace, including mid-market and enterprise accounts, government agencies, and educational institutions nationwide, with computer hardware, software, information security, and managed and professional services. En Pointe has the flexibility to customize information technology services to fulfill the unique needs of each of its customers. En Pointe employs SAP, ClarifyTM, and AccessPointeTM (an e-procurement application), proven and dependable software applications, to support its broad customer base.Founded in 1993 and headquartered in Los Angeles, En Pointe is well represented in leading national markets throughout the United States.En Pointe has the experience and the technology to help organizations simplify the management of their information technology infrastructure. En Pointe’s Ovex Global division provides customers with solutions for affordable information technology services by combining low cost with high quality offshore services provided through its foreign subsidiary, Ovex Technologies (Private), Inc., with experienced onshore information technology management teams that provide the necessary supervision and guidance to smooth each customer’s outsourcing transition. Visit www.enpointe.com to learn more. This document contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. In addition, from time to time, En Pointe Technologies, or its representatives, have made or may make forward-looking statements, orally or in writing. The words "estimate," "project," "potential," "intended," "expect," "anticipate," "believe" and similar expressions or words are intended to identify forward-looking statements. Such forward-looking statements may be included in, but are not limited to, various filings made by En Pointe with the Securities and Exchange Commission, press releases or oral statements made with the approval of an authorized executive officer of the Company. Actual results could differ materially from those projected or suggested in any forward-looking statements as a result of a wide variety of factors and conditions. Reference is hereby made to En Pointe's Annual Report on Form 10-K for the fiscal year ended September 30, 2007 for information regarding those factors and conditions. Among the important factors that could cause actual results to differ materially from management's projections, estimates and expectations include, but are not limited to: changing economic influences in the industry; dependence on key personnel; actions of manufacturers and suppliers; and availability of adequate financing.Readers are cautioned not to place undue reliance upon these forward-looking statements that speak only as of the date of this press release.En Pointe undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events. All trademarks and service marks are the property of their respective owners. To contact En Pointe regarding any investor matters, please contact: Javed Latif Chief Financial Officer and Sr. Vice President, Operations En Pointe Technologies, Inc. Phone: (310) 337-5212 Fax: (310) 324-3149 ir@enpointe.com To contact En Pointe regarding any sales or customer matters, please e-mail us at: sales@enpointe.com or contact us by phone at (310) 337-5200. En Pointe Technologies, Inc. Condensed Consolidated Balance Sheets (Unaudited) (in thousands) June 30, September 30, 2008 2007 ASSETS: Current assets: Cash $ 6,965 $ 6,000 Restricted cash 77 76 Short term cash investment 178 1,000 Accounts receivable, net 46,309 61,391 Inventories, net 5,487 8,768 Prepaid expenses and other current assets 1,957 1,548 Total current assets 60,973 78,783 Property and equipment, net of accumulated depreciation and amortization 5,226 5,022 Other assets 4,481 2,201 Total assets $ 70,680 $ 86,006 LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable, trade $ 22,571 $ 19,034 Borrowings under line of credit 14,245 30,314 Short-term borrowings and current maturities of long-term debt 1,639 2,450 Accrued liabilities 7,292 6,177 Accrued taxes and other liabilities 3,898 4,364 Total current liabilities 49,645 62,339 Long term liabilities 604 447 Total liabilities 50,249 62,786 Minority interest 1,975 1,957 Total stockholders' equity 18,456 21,263 Total liabilities and stockholders' equity $ 70,680 $ 86,006 En Pointe Technologies, Inc. Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three months ended Nine months ended June 30, June 30, 2008 2007 2008 2007 Net sales: Product $ 67,166 $ 87,863 $ 199,794 $ 214,050 Service 12,763 12,104 37,584 36,035 Total net sales 79,929 99,967 237,378 250,085 Cost of sales: Product 59,057 80,378 179,424 195,474 Service 7,565 7,701 21,768 22,764 Total cost of sales 66,622 88,079 201,192 218,238 Gross profit: Product 8,109 7,485 20,370 18,576 Service 5,198 4,403 15,816 13,271 Total gross profit 13,307 11,888 36,186 31,847 Selling and marketing expenses 9,284 8,542 27,651 22,263 General and administrative expenses 3,492 3,093 10,459 8,907 Operating income (loss) 531 253 (1,924 ) 677 Interest (expense) income, net (19 ) 90 22 222 Other (expense) income net (60 ) 30 (566 ) 69 Income before income taxes and minority interest 452 373 (2,468 ) 968 Provision for income taxes 2 3 27 29 Income (loss) before minority interest 450 370 (2,495 ) 939 Minority interest 15 42 (18 ) (42 ) Net income (loss) per share: $ 465 $ 412 $ (2,513 ) $ 897 Basic $ 0.06 $ 0.06 $ (0.35 ) $ 0.13 Diluted $ 0.06 $ 0.06 $ (0.35 ) $ 0.12 Weighted average shares outstanding: Basic 7,161 7,150 7,159 7,141 Diluted 7,284 7,455 7,159 7,432
